DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, and 11-20 are amended. Claims 1-20 filed 3/14/22 are pending.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentker et al (2008/0167017) in view of Jeronimus et al (2007/0208662) and Kalaboukis et al (2020/0111103).
Re Claims 1, 11, 19: Wentker discloses comprising: 
receiving, by a smartphone, a link associated with a previous user action of a first user (see [0050] receiving offers, which would be based on previous actions); 
receiving, via a graphical user interface associated with the smartphone, a first user interaction with the link (see [0119] discloses a link for an issuer specific application or instance, see [0051] viewing offers with the application or graphical user interface); 
receiving, by a first input mechanism associated with the smartphone, first identification information associated with a second user (see [0077] discloses using alias as identification for money transfers); 
and receiving, by a second input mechanism associated with the smartphone, second identification information associated with the second user (see [0086] discloses unique application identifier with specific mobile application, hence second identifier); 
authenticating, based on the first identification information and the second identification information, the second user (see [0034, 0052] discloses authentication);
 in response to authenticating the second user: 
authorizing, the second user to conduct a transaction associated with the first user (see [0052] discloses authentication that buyer is authorized user).
Although Wentker discloses (see [0079] displays offers and specific payment services, [0099] displays different steps such as “Ready to Pay” and “Payment Sent”, [0103-0104] displays message details), it fails to explicitly disclose displaying a set of instructions. Meanwhile, Jeronimus discloses:
and displaying, via the smartphone, a first set of instructions specific to the first user, wherein the first set of instructions contain information for conducting the transaction associated with the first user (see [0031, 0034] discloses money transfer instructions). 
From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of instructions in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).”
However, Jeronimus and Wentker fail to disclose detecting the passing of a smartphone and modifying instructions. Meanwhile, Kalaboukis discloses:
consequent to receiving the first user interaction with the link, detecting, by the smartphone, a passing of the smartphone from the first user to a second user, where the second user is physically different from the first user, and the detecting the passing is based at least in part on the smartphone using a camera, an accelerometer, a microphone, and/or another detection component to detect one or more indicators of the passing of the smartphone (see [0033] detects movement, accelerometer, fingerprint/facial/eye/biometric/voice/signature scanner, [0037] detects movement from a first point to another point, symbolizing users have changed, [0034] detect and differentiate between user touches of different pressures, [0057] identifies a first and second user using facial recognition);
modifying, by the smartphone, one or more instructions in response to the detecting the passing (see [0052] effects of transfer displayed before final command to initiate transfer received, also updates based on input, gives example of first user owing 40% of bill and second user owing 60% of bill).
From the teaching of Kalaboukis, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s and Jeronimus’s inventions with Kalaboukis’s disclosure of detecting passing and modifying instructions in order to “… initiate a transfer of funds… (see Kalaboukis Abstract).”
Re Claims 2, 12, 20: However, Wentker fails to disclose the following. Meanwhile, Jeronimus discloses further comprising: in response to authenticating the second user: scanning, by the smartphone, a first identification instrument associated with the first user (see 0037] discloses retinal image or facial scan, [0037] includes government IDs like driver’s license, green card, social security, birth certificate, etc). From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of scanning in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).” 
Re Claims 3, 13: However, Wentker fails to disclose the following. Meanwhile, Jeronimus discloses wherein the first identification instrument is a government-issued identification (see [0037] includes government IDs like drivers license, green card, social security, birth certificate, etc). From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of government issued identification in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).”
Re Claims 4, 14: Wentker discloses further comprising: in response to authenticating the second user: displaying, via the smartphone, a computer-readable code, wherein the computer-readable code is configured to be scanned by a second device (see [0051] discloses codes such as bar code or promotional code). 
Re Claims 5, 15: Wentker discloses wherein the computer-readable code is a QR code or a barcode device (see [0051] discloses codes such as bar code or promotional code). 
Re Claims 6, 16: Wentker discloses wherein the second device is a cash register system (see [0067] point of sale terminal is analogous to cash register system). 
Re Claims 7, 17: However, Wentker fails to disclose the following. Meanwhile, Jeronimus discloses wherein the second device is a second smartphone associated with the second user (see [0010] second money transfer device). From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of second device in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).”
Re Claims 8, 18: However, Wentker fails to disclose the following. Meanwhile, Jeronimus discloses wherein the first input mechanism is a camera (see [0024] discloses camera). From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of second device in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).”
Re Claim 9: However, Wentker fails to disclose the following. Meanwhile, Jeronimus discloses wherein the second input mechanism is a biometric reader (see [0021] discloses biometrics repository). From the teaching of Jeronimus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wentker’s invention with Jeronimus’s disclosure of biometrics in order “… to provide transfer identity information before the money is given to a transferee (see Jeronimus Abstract).” 
Re Claim 10: Wentker discloses wherein the previous user action is an action performed with a third device, wherein the third device is distinct from the smartphone (see [0055] another bank or third party). 
Response to Arguments
6.	Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. However, with respect to 35 USC 101, the arguments are persuasive and the rejection has been removed as the combination of elements are not well-understood, routine and conventional in combination with the abstract, and therefore recite significantly more than the abstract idea itself. 
With respect to 35 USC 103, the Applicant argues that the following new amendments are not disclosed in the Jeronimus and Wentker references, and the new Kalaboukis reference is used to disclose the following features: “consequent to receiving the first user interaction with the link, detecting, by the smartphone, a passing of the smartphone from the first user to a second user, where the second user is physically different from the first user, and the detecting the passing is based at least in part on the smartphone using a camera, an accelerometer, a microphone, and/or another detection component to detect one or more indicators of the passing of the smartphone… modifying, by the smartphone, one or more instructions in response to the detecting the passing.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Whisker et al (Anti-money laundering and counter-terrorist financing threats posed by mobile money) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/Fawaad Haider/
Examiner, Art Unit 3687 

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686